Citation Nr: 1725119	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection a lung disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for coccidioidomycosis (valley fever).

3.  Entitlement to a compensable rating for left knee chondromalacia patella.

4.  Entitlement to a compensable rating for right knee chondromalacia patella, status-post arthroscopic surgery.

5.  Entitlement to a compensable rating for bilateral hallux valgus with a history of metatarsalgia and bilateral plantar fasciitis (foot disability).

6.  Entitlement to service connection a heart disorder.

7.  Entitlement to service connection for degenerative arthritis.

8.  Entitlement to service connection a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for increased ratings for a left knee disability, a right knee disability, and bilateral hallux valgus; denied service connection for degenerative arthritis and heart condition; denied the Veteran's claims to reopen claims of service connection for chronic lung condition and coccidioidomycosis (Valley Fever); and denied a claim of entitlement to a 10 percent rating for multiple noncompensable service connected disabilities.  The Veteran filed a notice of disagreement in June 2009.  The RO issues a statement of the case in February 2013 and the Veteran perfected his appeal with an April 2013 substantive appeal on a VA Form 21-526EZ.

During the pendency of this appeal, in a February 2013 rating decision, the Veteran's right knee disability rating was increased to 10 percent effective September 30, 2008.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  As this rating decision provided a compensable rating for one of the Veteran's disabilities, however, it rendered his claim of entitlement to a 10 percent rating for multiple noncompensable service connected disabilities moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993)(finding that once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot).  The Veteran was notified of this in the February 2013 statement of the case and this issue was not certified to the Board.

In May 2016, the Board remanded this case in order to schedule a hearing before the Board.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is associated with the claims file.

The issues of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for coccidioidomycosis (valley fever); increased ratings for left knee chondromalacia patella, right knee chondromalacia patella, status-post arthroscopic, a bilateral foot disability; and service connection for heart disorder, degenerative arthritis, and lung disorder are surgery addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 1995 rating decision, the Veteran was denied service connection for residuals of valley fever including scarring of lungs, shortness of breath and frequent colds.

2.  In an unappealed November 2004 rating decision, the Veteran's attempt to reopen a claim of service connection for coccidioidomycosis (valley fever) was denied for failure to submit new and material evidence.

3.  The evidence first received after the November 2004 rating decision, and not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate a claim of service connection for a lung disorder.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision denying service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received with respect to the claim of service connection for a lung disorder; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Lung Disorder

Prior to the filing of the current claim of entitlement to service connection for a lung condition, the AOJ previously denied a claim of service connection for a chronic lung condition to account for right lung infiltrate, to include residuals of valley fever with scarring of lungs, shortness of breath, and frequent colds in a March 1995 rating decision.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1100 (2016).

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105 (b)(1) (West 2014); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (1995).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result.  38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.201 (1995).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (1995).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7105 (c) (West 2014).

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the March 1995 rating decision.  Thus, that rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

The Veteran filed a claim to reopen in June 2004 that was denied in a November 2004 rating decision for failure to submit new and material evidence.  Again, the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the November 2004 rating decision.  Thus, that rating decision became final.  38 C.F.R. § 20.1103.

The March 1995 rating decision denied service connection for chronic lung condition to account for right lung infiltrate, to include residuals of valley fever with scarring of lungs, shortness of breath and frequent colds, noting that the Veteran's service treatment records were negative for complaint of or treatment for coccidioidomycosis (valley fever) or other chronic lung condition with scarring of lungs, shortness of breath and frequent colds, and noting that the in-service treatment beginning in January 1988 for symptoms including shortness of breath and chest pain found a right upper lung infiltrate, possibly cocci or fungal disease infection but no definitive diagnosis was reached and the symptoms resolved without treatment.  As such, this rating decision denied service connection based on lack of evidence of a current chronic condition and new and material evidence must relate to that unestablished fact in order to warrant a reopening of the claim.

The March 1995 rating decision was the last decision on the merits of the claim.  At the time of the November 2004 rating decision, the Veteran had also submitted additional VA treatment records, but the claim was not adjudicated on its merits.

The evidence received since the November 2004 rating decision included additional VA treatment records, internet research pages, the Veteran's lay statements, and a September 2011 VA respiratory examination.  These new records show a current diagnosis of asthma, complaints of asthma shortly after service and recently, and the Veteran testified that he believed his asthma was aggravated by his in-service respiratory complaints, including the January 1988 to March 1988 treatment for a right upper lobe infiltrate.  As a current lung diagnosis was lacking at the time of the March 1995 rating decision, which was the last decision on the merits, this new evidence relates to an unestablished fact necessary to substantiating the claim.  See Shade, 24 Vet. App. 110.  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for a lung disorder have been met.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a lung disorder is reopened, to that extent only, the appeal is granted.


REMAND

At his November 2016 hearing, the Veteran testified that he had been awarded Social Security Administration (SSA) SSI benefits in December 2014.  When asked what the SSA benefits were based on, to include his knees, the Veteran replied "for everything."  He also indicated that he was granted the SSA benefits in approximately December 2014.  It appears that the records are relevant at least to the knee disabilities on appeal.  The Veteran's SSA records have not, however, been associated with the claims folder.  A remand is therefore necessary to make all necessary efforts to obtain such records.  

The Veteran also testified that his knees had gotten worse in the several years since his separation from service.  Specifically, he had used a walker for a year and a half about two years earlier and that he had been prescribed a right knee brace for months prior to the hearing.  The May 2013 VA examination does note that the Veteran used a walker regularly for bilateral lower extremity weakness, but does not show use of a knee brace.  As such, a new examination is necessary to assess his current level of disability.

Similarly, he testified that his knee, spine, and lung disabilities prevented him from working.  He stated that as a result of these disabilities, he did not have energy or stamina.  Additionally, the pain and the need for pain medication kept him from being fully functional.  He further stated that his knee and foot disabilities alone would prevent him from working because he would not be able to drive or stand to work.  Again, a new examination is necessary to assess his current level of disability.

Finally, the Board notes that although the Veteran has undergone a VA respiratory examination in May 2013, this examination did not address his contention that his asthma was aggravated by his military service.  As such, an addendum opinion is necessary to address the question of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration (SSA) any records associated with any claim filed by the Veteran for SSA disability benefits.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2016).

2.  After associating all pertinent outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected bilateral knee disabilities.  The examiner must review the claims file in conjunction with the examination.

The examiner must describe the nature and severity of all manifestations of the Veteran's left and right knee disabilities.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

In order to comply with regulations, as explained in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must comment on the functional impairment caused by the Veteran's left and right knee disabilities.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After associating all pertinent outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected bilateral foot disability.  The examiner must review the claims file in conjunction with the examination.

The examiner must describe the nature and severity of all manifestations of the Veteran's bilateral foot disability.  In order to comply with regulations, as explained in Correia, 28 Vet. App. 158, the examiner must test and record the range of motion for both feet in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must comment on the functional impairment caused by the Veteran's bilateral foot disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Return the claims filed to the examiner who performed the May 2013 VA examination or, if he is not available, to another qualified examiner for the purpose of obtaining an addendum opinion.  Again, the claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

a.  The examiner is asked to provide an opinion as to whether the Veteran's asthma existed prior to his entrance into service.  The examiner must provide a detailed explanation as to how he or she arrived at his or her conclusion and how confident the examiner is such conclusion.  The examiner is cautioned that the Board is not asking for an opinion based on an "at least as likely as not" standard - a standard inapplicable to this question in this case.  An opinion expressed in terms of "at least as likely as not" will not be an adequate opinion in this case. 

b.  If the examiner determines that the Veteran's asthma preexisted his entrance into service, then the examiner must provide an opinion as to whether such asthma was not aggravated (chronically worsened beyond its natural progression) by his active duty service?  The Board is indeed asking for an opinion in the negative; i.e. the question is not whether it the asthma was aggravated but rather whether the asthma was not aggravated.

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

5.  Following completion of the above and any additional indicated development, the AOJ should review the claims file and readjudicate the claims that are the subject of this remand.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


